Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Johnson Willis appeals the district court’s order denying authorization to file his 42 U.S.C. § 1983 (2006) complaint. Willis is required to file a motion for leave to file a complaint under a pre-filing injunction imposed by this court and the district court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willis v. Town of Trenton, No. 4:13-mc-00004-H (E.D.N.C. June 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.